DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims  Therefore, the:
“rotor”1
“gaps” between mechanical components 2, and
“a total rotation angle” of the rotor3
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: figure 2 element 32.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 are rejected under 35 U.S.C. §103 as being unpatentable over Yamase (US 4,877,926) in view of Haussecker et al (US 2003/0173917).
In re Claim 1, Yamase discloses a method for driving an actuator (fig 2) of an HVAC system (col 2, lns 8 – 9; col 5, lns 5 – 23) having a region of mechanical play, the method comprising the steps of: 
a] monitoring (via position detecting unit (FIGS 2 – 4: 15)) a position of a movable member of the HVAC system or at least one rotatable element (motor (12)) of the actuator (col 3, lns 35 – 37) 
Regarding the recitation of “having a region of mechanical play”, as output shaft (14) for dampers is connected to a motor (12) via a gear unit (13), it is apparent that there is a region of mechanical play at least within the gear unit (13).
Regarding the limitation “at least one rotatable element”, it is apparent that motor (12) comprises a rotor, which rotates.
Yamase lacks wherein the method comprises a step of:
monitoring to determine when the region of mechanical play has been entered or exited; and 
b] ramping a drive power to the actuator between a zero-velocity drive power and a steady-state-velocity drive power during the region of mechanical play.  

Haussecker et al teaches a method of controlling an electric motor (figs 2 – 5: (10), [0035]), comprising:
a] monitoring a position of a movable member of a system (“the position of a component driven by the drive motor is monitored”[0013]) or at least one rotatable element of the actuator to determine when the region of mechanical play has been entered or exited [0007]; and 
b] ramping a drive power to the actuator between a zero-velocity (speed) drive power and a steady-state-velocity (speed) drive power during the region of mechanical play [0006].  
“However, if a low voltage is applied to the drive motor first, the play present in the adjusting drive is eliminated in a comparatively gentle manner and the already-started drive motor is prevented from being abruptly braked by the resistance increase produced after the play is eliminated.” [0006]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Yamase, as taught by Haussecker et al, such that the method includes the steps of monitoring to determine when the region of mechanical play has been entered or exited; and ramping a drive power to the actuator between a zero-velocity drive power and a steady-state-velocity drive power during the region of mechanical play, for the benefit of reducing the resistance created by suddenly increasing drive speed thereby eliminating the production of a large amount of noise due to a "shock" that occurs in the drive [0006].
In re Claim 2, the proposed method has been discussed wherein the actuator comprises a motor having a rotor (apparent), and a region of mechanical play is a region where the rotor has a lost motion caused by gaps between mechanical components (apparent). 
Please note that it is known in the art that interlinked and/or geared mechanical elements inherently have gaps, such as machining tolerances, and such gaps result in mechanical play (slack, losses) aggravated by stresses such as rotational stresses, thermal stresses, and vibrational stresses. 
Should it be construed that such a feature is not apparent/inherent, Haussecker et al discloses that it is well known that mechanical systems – particularly those comprising a motor (rotor), have a region of “play”) between mechanical components.  
[0007] Preferably, the voltage applied to the drive motor increases from the starting voltage to the nominal voltage within a time interval of approximately 0.15 to 0.5 seconds.  It has turned out that even this short time interval is sufficient to gently eliminate the play in the adjusting drive.  If a longer time interval within which the voltage applied to the drive motor increases from the starting voltage to the nominal voltage were to be selected, this would yield virtually no further improvement in comfort while the power loss in the controllable resistor would increase sharply during this time interval.  The time interval indicated therefore represents a good compromise between a high degree of comfort on the one hand and low power loss on the other.
In re Claim 3, the proposed method has been discussed, but lacks comprising a step prior to the step a] of determining the region of mechanical play.
Haussecker et al teaches discloses further comprising a step (“a voltage applied to a drive motor for a short period before it is actually started”) prior to the step a] (a preliminary step) of determining the region of mechanical play [0009]
[0009] According to one embodiment of the invention, a voltage has already been applied to the drive motor it for a short period before it is actually started.  This voltage, which can also be the nominal voltage, is applied for a short time interval specifically so that the drive motor can eliminate the play from the adjusting drive.
[0032] In the rest position, no voltage is applied to the drive motor 10 since the control circuit 16 supplies a voltage that switches off the transistor via the regulating circuit 14.  The voltage at the collector of the transistor is correspondingly set to the supply potential.  If the motor is switched on at time t1, the control circuit 16 reduces the control voltage in a linear fashion, as shown in FIG. 3.  This can take place through the charging or discharging of a capacitor.  The regulating circuit 14 then controls the transistor so that its collector voltage follows this course.  Consequently, the voltage applied to the drive motor 10 increases.  At time t2, the control voltage is 0 volts, which means that the transistor is completely conductive.  As a result, the nominal voltage is present at the drive motor.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed method, as taught by Haussecker et al, such that the region of mechanical play is determined before moving the rotatable element, for the benefit of eliminating “play” from the adjusting drive, for the benefit of improving response time and reducing component wear and tear.

Claims 4 – 7 are rejected under 35 U.S.C. §103 as being unpatentable over Yamase (US 4,877,926) in view of Haussecker et al (US 2003/0173917) in view of Yamada et al (US 2006/0103339).
In re Claim 4, the proposed method has been discussed, but lacks wherein, prior to the step a], an information of the mechanical play is pre-programmed. 
Yamada et al teaches a method of driving a motor control system [0086], wherein prior to the step a], an information (“movable gear range” [0008]) of the mechanical play is pre-programmed [0017, 0042]. 
“Therefore, even before the amount of play in the rotation transmitting system is learned, transmission 12 can be shifted highly accurately into the target gear range without being affected by the play or lost motion in the rotation transmitting system. The accuracy with which to change gear ranges is therefore increased”.  [0079]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed method as taught by Yamada et al, such that prior to the step a], an information of the mechanical play is pre-programmed, for the benefit of providing operated positions of the controlled object that can be selected with increased accuracy [0011].
In re Claim 5, the proposed method has been discussed (In re Claim 3, above), but lacks wherein, the information of the mechanical play is determined by machine learning during operation or pre-testing of the HVAC system. 
Yamada et al teaches a method of driving a motor control system [0017, 0086], wherein information of mechanical play [0011 – 0012 ] is determined by machine learning during operation or pre-testing of a system [0008, 0040] (fig 7)  
“The difference between the measured movable range of the gear range selector mechanism and the designed movable range of the gear range selector mechanism is learned as the amount of play in the rotation transmitting system” [0008].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed method as taught by Yamada et al, such that the information of the mechanical play is determined by machine learning during operation or pre-testing of the HVAC system for the benefit of allowing operated positions of the controlled object to be selected with good response (time, duration, e.g.) [0019], improving user satisfaction.
In re Claim 6, the proposed method has been discussed but lacks a step prior to the step a] of obtaining a parameter representing the region of the mechanical play, and wherein, during the step b], the drive power is ramped according to the parameter. 
Yamada et al teaches a method of driving a motor control system [0017, 0086], wherein:
prior to a step a], obtaining a parameter (the difference between a measured movable range and a design movable range [0008]) representing the region of the mechanical play, and
during the step b], the drive power is ramped according to the parameter [0013]
“At the start of rotation of the electric motor, even if only the motor idles until play or lost motion in a rotation transmitting system is eliminated, the electric motor is rotated an extra angle corresponding to the idling amount, i.e., the amount of play, at the start of rotation of the electric motor according to the overshooting control process to make it possible to shift the controlled object to a target operated position” [0013]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed method, as taught by Yamada et al, such that prior to the step a] of obtaining a parameter representing the region of the mechanical play, and wherein, during the step b], the drive power is ramped according to the parameter, for the benefit of setting or correcting a target position in view of the amount of play [0007], allowing operation with good response (time, duration, e.g.) [0019], improving user satisfaction.
In re Claim 7, the proposed method has been discussed (In re Claim 6, above), wherein the actuator comprises a motor having a rotor, but lacks wherein the parameter is a total rotation angle of the 
Please note: the limitation “a total rotation angle of the rotor representing the region of the mechanical play” is unclear, as a total rotation angle of a rotor is a complete revolution, or 360o.  However, the rotational amount that a rotor moves in response to mechanical play (losses) is a fraction of a total rotation angle.  
The limitation has been understood as if to read, “a 
Yamada et al teaches a method of driving a motor control system [0017, 0086], wherein:
the parameter is a total rotation angle of the rotor representing the region of the mechanical play [0038, 0040]; and 
“Subsequently, for rotating the electric motor 13 to a target position, the target position is determined in view of the learned amount of play in the rotation transmitting system and the direction in which the electric motor 13 is rotated. According to this process, even if the rotation transmitting system includes play or lost motion, it is possible to establish a target position including that play or lost motion, and to accurately control the controlled variable of the gear range selector mechanism 11.”
during the step b], a change of the drive power is based on the (total) rotation angle of the rotor [0036], (apparent, as any changes of the drive power would be based on the region of mechanical play/losses).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed method, as taught by Yamada et al, such that the parameter is a total rotation angle of the rotor representing the region of the mechanical play; and during the step b], a change of the drive power is based on the total rotation angle of the rotor, for the benefit of improving response time and reducing component wear and tear.

Claims 8 – 10 are rejected under 35 U.S.C. §103 as being unpatentable over Yamase (US 4,877,926) in view of Haussecker et al (US 2003/0173917) in view of Yamada et al (US 2012/0119689).
In re Claim 8, the proposed method has been discussed, the actuator comprising a motor having a rotor, but may be construed as lacking wherein during the step a], monitoring a position of the rotor to determine when the region of mechanical play has been entered or exited.
Yamada et al teaches a method of driving a motor control system (Abstract, [0102]), comprising:
wherein a rotation angle of a rotor of motor (13) is determined (by position detecting device (31)) [0055] 
the actuator comprises a motor having a rotor, during the step a], monitoring a position of the rotor to determine when the region of mechanical play has been entered (fig 5, (t1)) or exited (fig 5, (t2)) [0062 - 0063]]
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed method, as taught by Yamada et al, such that the actuator comprises a motor having a rotor, during the step a], monitoring a position of the rotor to determine when the region of mechanical play has been entered or exited, for the benefit of improving response time and reducing component wear and tear.
In re Claim 9, the proposed method has been discussed, but may be construed as lacking, wherein, during the step a], the position of rotor is monitored via a position sensor associated with the actuator.  
Yamada et al teaches a method of monitoring a rotor position [0013 – 0016], wherein, during a first step, the position of rotor is monitored via a position sensor (encoder (31) – a motor position device for detecting a rotational angle of a rotor) associated with a motor.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed method, as taught by Yamada et al, such that during the step a], the position of rotor is monitored via a position sensor associated with the actuator, for the benefit of improving response time and reducing component wear and tear.
In re Claim 10
Yamada et al teaches a method of monitoring directionality of a travel (via encoder (31) [0055]) of a motor (13).
the ECU 33 determines a rotational direction (travel) based on an order of generation of the pulse signals of A-phase and B-phase [0056].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed method as taught by Yamada et al, such that the method includes monitoring directionality of a travel of the actuator, for the benefit of maintaining a relationship between the encoder counting value and the motor rotational angle, providing current supply phase of which corresponds to the rotational angle, so as to efficiently rotate the motor [0056].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892: Notice of References Cited.
Prior art of particular significance includes Hart (US 9,300,239), who discloses a method to control a motor (Abstract), wherein a voltage level is determined in accordance with a target rotor speed and a model of the system (fig 3)). The model of the system comprising a plurality of model elements, wherein one or more of the model elements is indicative of an effect of one or more parts of the system on rotation of the rotor when the speed of the rotor is constant and one or more of the model elements are indicative of an effect of one or more parts of the system on rotation of the rotor when the speed of the rotor is dynamic. The method further comprising applying the applied AC voltage to the stator at the determined voltage level and at a frequency required to provide the target rotor speed.
Prior art of particular significance includes Fujita el al (US 4,808,895), who discloses an acceleration control apparatus capable of achieving accurate acceleration control without being affected by disturbance such as load variations and the non-uniformity of the torque characteristics of a motor torque as well as without involving an overshoot or vibration (col 2, lns 44 – 50)
Prior art of particular significance includes Dooley (US 2012/0126547) who discloses a controlled increase in current flow through field winding(s) 16 may permit a rotor of DC motor 12 to gain rotational speed and take up (i.e. eliminate) any backlash in DC motor 12 and/or any system or accessory driven by 
Art of particular significance includes Tesch et al (US 7,557,530), who discloses a method for detecting a rotor position (fig 7), comprising 
a control system (700) applying a positive torque command to a motor (figs 3, 4: (126)), which may cause the rotor 128 to rotate with respect to the stator 130.  The positive torque command may be a pulse of a magnitude sufficient to rotate the rotor 128 within the range of mechanical play of the alternating current machine 100, but insufficient to drive the machine. For example, with respect to FIG. 4, the positive torque command may be sufficient to rotate the drive gear 182 within the range of mechanical play available, but insufficient to overcome the inertia of the driven gear 184  (col 9, ln 58 – col 11, ln 8))

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached on M – F; 9 – 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/Frances F Hamilton/
Examiner, Art Unit 3762

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please refer to Claim 2
        2 Please refer to Claim 2
        3 Please refer to Claim 7